Citation Nr: 0109104	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Rafael Colon Flores, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO) that confirmed and continued a 10 
percent evaluation for low back strain. 


FINDINGS OF FACT

1.  Low back strain is currently manifested by intermittent 
muscle spasm and characteristic pain on motion.

2.  Symptomatology associated with a herniated nucleus 
pulposus at L4-5 and left radiculopathy is a manifestation of 
a nonservice connected disease or injury. 


CONCLUSION OF LAW

Low back strain is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for low back strain in a 
May 1974 rating decision and the disability was assigned a 10 
percent evaluation.  This appeal stems from a September 1999 
rating decision that confirmed and continued the 10 percent 
evaluation.

The appellant contends that a higher evaluation is warranted.  
He has constant low back pain, and he must constantly take 
medication for the relief of this pain in order to function 
on a daily basis.  He cannot sit or stand for a long period 
of time.  Even when he lies down the pain is strong.  He 
further contends that the disability has led to a herniated 
disc at L4-5 and he has numbness in his right foot and a 
burning pain that radiates down his thigh and behind his 
knee.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of this appeal, the appellant and his attorney were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for an increased rating.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Outpatient treatment records from the VA Medical 
Center as well as private medical records were associated 
with the claims folder.  Service medical records are in 
evidence.  The appellant filed his claim for an increased 
rating in April 1999.  A VA examination was conducted in July 
1999.  An expert opinion was sought by the RO and obtained in 
September 1999 regarding the relationship between the service 
connected back disability and his current diagnoses.  The 
appellant requested a copy of his claims folder in order to 
obtain a private medical opinion and this request was honored 
in April 2000.  He was afforded an additional period of time 
to submit evidence.  The private medical opinion obtained by 
the appellant was associated with the file and reviewed by 
the RO.  An additional expert medical opinion was then 
obtained in July 2000.  The appellant withdrew his request 
for a hearing before the RO.  Furthermore, there is no 
indication from the appellant or his attorney that there is 
outstanding evidence which would be relevant to this claim.  
We hold that no further assistance is necessary as there is 
no reasonable possibility that any additional examination 
would further aid in substantiating his claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14 
(2000).  

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Low back strain has been evaluated under the criteria for 
rating lumbosacral strain.  Lumbosacral strain manifested by 
severe disability; with listing of whole spine to opposite 
side, positive Goldthwaite's sign; marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is assigned a 40 percent rating.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, is 
assigned a 20 percent rating.  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
rating.  With slight subjective symptoms only, a 0 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5295 
(2000).

VA Medical Center records from June 1998 documented a history 
of a posterior central disc bulge at L4-5.  On March 19, 1999 
the appellant complained of back pain that began the day 
before after doing pushing.  There was spasm on examination 
in the paravertebral area.  Muscle spasm in the lumbar area 
was diagnosed.  In April 1999 he complained that his earlier 
back pain had increased significantly.  Low back pain with 
herniated nucleus pulposus at L4-5 was diagnosed.

In an April 1999 letter, Dr. Ortiz wrote that the appellant 
who had developed low back pain that radiated down his left 
leg following a physical effort on March 18, 1999.  
Neurological examination had revealed diminished left ankle 
jerk and Lasegue's sign at 45 degrees on the left.  Magnetic 
resonance imaging showed herniated nucleus pulposus at L4-5.  
Somatosensory evoked potential studies suggested a possible 
conduction defect of the large proximal sensory fiber tracts 
in the lower extremities.

June 1999 VA Medical Center records documented a complaint of 
low back pain with radiation to the left lower extremity.  
The appellant reported that it began about 20 years prior 
when he was playing baseball.  In July 1999, it was reported 
that the appellant had a history of low back pain of 
musculoskeletal etiology.  He had performed regular physical 
drill training in April 1999 and complained the next day of 
an exacerbation of low back pain.  He was ordered to rest, 
and evaluation by his private physician had revealed 
herniated nucleus pulposus at L4-5.  On July 2, 1999 he was 
assigned field mess duty and was unable to perform due to an 
exacerbation of low back pain that radiated into his left 
leg.  

A VA examination was conducted in July 1999.  The appellant 
reported problems with low back pain since service.  He 
complained of left-sided low back pain and left hip burning 
pain that radiated down to his thigh and posterior knee.  He 
had numbness in his lower extremities, mostly of the digits 
of his right foot.  He complained of intermittent stiffness 
in his low back.  He occasionally experienced flare-ups in 
back pain, which he described as a 10 on a scale of 1-10.  He 
experienced these three times a month and they could last 
about 1/2-hour.  Bending forward or lifting heavy objects 
precipitated the pain.  Medication, lying down and the use of 
heat or ice alleviated the pain.  During a flare-up he was 
unable to function and had to lie down.  He was no longer 
able to run or do calisthenics.  On physical examination he 
had forward flexion to 80 degrees; extension to 30 degrees; 
right and left lateral bending to 30 degrees; and right and 
left rotation to 45 degrees.  He complained of pain from 65 
to 80 degrees of forward flexion.  There was no additional 
limitation of range or motion or spinal function due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  There was no spasm or tenderness to 
palpation of the paravertebral muscles.  There were no 
postural abnormalities or fixed deformity.  There was no 
atrophy of the lumbosacral muscles or of the lower 
extremities.  Deep tendon reflexes were 2+.  Straight leg 
raising was positive on the left side, negative on the right 
side.  His lower extremity myotomes from L2-S1 were 5/5 
except for the left extensor hallucis longus which was 2/5.  
Magnetic resonance imaging had revealed left L4-5 herniated 
nucleus pulposus.  Electromyograph in 1999 had shown no 
active radiculopathy.  Low back strain and left herniated 
nucleus pulposus at L4-5 without radiculopathy was diagnosed.

Nerve conduction studies conducted in August 1999 revealed 
possible mild axonal neuropathy and no evidence of active 
radiculopathy.

The July 1999 VA examiner was asked to provide an expert 
opinion that would clarify the relationship between his 
service connected low back strain and the subsequent 
development of herniated nucleus pulposus at L4-5.  The 
examiner responded in September 1999.  He noted an April 1979 
VA examination that has found normal strength in the extensor 
hallucis longus and tibial anterior peroneus muscles.  He 
further noted that the appellant was seen in November 1994 
and had not reported a history of radiating back pain.  
Lumbosacral sprain was diagnosed.  On VA examination in 
February 1995, manual muscle testing was 5/5 bilaterally and 
there was a decreased dermatome of the left L5 area.  
Neurological evaluation in May 1995 showed no evidence of 
decreased strength in the lower extremity.  The examiner also 
noted that the private neurologist had reported onset of 
radiating back pain following physical effort in March 1999.  
He opined that the current service connected status continued 
to be lumbar strain.  Service medical records were silent for 
low back pain with radicular-type findings such as weakness 
of a specific muscle group, decreased reflexes, or radiation 
of pain down the lower extremities.  Medical evidence of 
decreased strength of a specific group was seen in the July 
1999 VA examination and before that a referral done in April 
1999 to a civilian neurologist showed low back pain with 
radiation to the left lower extremity after physical effort.  
Discogenic disease of the lumbosacral area was not related to 
the service connected disability since there was no mention 
of radicular type pain or deficit in the service medical 
records.  Discogenic disease was not the result of the 
natural progression of the service connected disease, as 
evidence by the referral to the neurologist after physical 
effort.  The current discogenic disease was independent of 
the service connected condition, again supported by the April 
1999 referral.  There were no subjective or objective 
findings on examination that were related to the service 
connected condition.  The weakness of the extensor hallucis 
longus was related to herniated nucleus pulposus and left L5 
radiculopathy.

May 2000 VA Medical Center records revealed a report of low 
back pain with radiation into his left leg after moving a 
table.  On examination there was low back tenderness and 
muscular strain was diagnosed.

Dr. Velez submitted a medical opinion in June 2000.  The 
current diagnosis was herniated lumbar disc at L4-5 with left 
lumbosacral radiculopathy.  This was the result of the injury 
suffered in service.  He had a bulging disc which progress to 
herniation at the same level (L4-5) and therefore the 
disability rating in the service connected condition should 
be increased.

The claims folder was returned to the VA examiner for an 
additional opinion in July 2000.  The examiner stated that 
there was no change from his September 1999 opinion.  The VA 
examiner agreed with Dr. Velez' current diagnosis of 
herniated nucleus pulposus with lumbar radiculopathy.  After 
reviewing the claims folder and the service medical records 
it was evident that the appellant had no findings documented 
on previous examination when he was in active military 
service that there was radiculopathy or degenerative disc 
disease.  Even after release from service there was a void of 
more than 10 years without evidence of medical care for 
treatment of low back pain.  It was in the 1990's that there 
was an evaluation for low back pain by medical doctors.  

The preponderance of the evidence is against a higher 
evaluation for low back strain.  Competent evidence of muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position has not been 
presented.  Muscle spasm in the lumbar area was identified in 
March 1999, but was absent on VA examination in July 1999 
when there was no spasm or tenderness on palpation of the 
paravertebral muscles.  No examiner has described muscle 
spasm with extreme forward bending.  Lateral range of motion 
was both present and equal in July 1999.  Therefore, the 
preponderance of the evidence is against the claim.

We have considered whether the appellant could be afforded a 
higher evaluation under another applicable Diagnostic Code, 
but find that where, as here, the law specifically provides 
schedular criteria to evaluate the veteran's service-
connected disability (low back or lumbosacral strain) it 
would be improper for the Board to rate his disability by an 
analogy to another code section.  See Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992).  We have considered whether a 
higher evaluation could be afforded under the criteria for 
rating limitation of motion in the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and slight limitation of motion warrants a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2000).  The preponderance of the evidence is against a 
higher evaluation if this Diagnostic Code were used to rate 
this disability, as moderate limitation of motion has not 
been objectively demonstrated.  Even after considering the 
guidance of DeLuca, 8 Vet. App. at 202, and 38 C.F.R. 
§§ 4.40, 4.45, we find that the functional impairment due to 
low back strain does not approximate moderate limitation in 
motion.  The DeLuca provisions have specifically been limited 
to limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  Even after consideration that the 
appellant has painful motion, on objective examination in 
July 1999, pain did not limit motion to a moderate degree.  
Less movement than normal that approximates moderate 
limitation of motion has not been demonstrated.  Fatigue, 
weakness or lack of endurance was not found.

We conclude that this disability should not be evaluated 
under the criteria for rating intervertebral disc syndrome.  
In reaching this conclusion, we have examined the opinion 
provided by Dr. Velez who attributed the current herniated 
disc disability to the inservice injury, however we must 
afford it less probative value that the opinions provided by 
the VA examiner.  Dr. Velez never indicated that he had 
conducted a review of all of the evidence contained in the 
claims folder.  Opinions that are furnished without benefit 
of review of the evidence of record are not afforded as high 
a degree of deference as those that are the result of a 
complete review.  However, we have considered that this 
opinion was offered immediately after the appellant had 
requested and was provided a copy of his claims folder.  
Therefore, we do not distinguish the opinions purely on the 
basis of lack of record review, since the appellant had 
indicated it was his intent to obtain these records for the 
purpose of review by a private examiner.  Dr. Velez stated, 
"These conditions are a result of the injury suffered in the 
Army while in service.  He had a bulging disc which 
progressed to herniation at the same level."  Neither the 
service medical records nor the immediate post-service 
evidence supports Dr. Velez' contention that the appellant 
developed a bulging disc in service.  As noted by the VA 
examiner, the disc bulge was not diagnosed until many years 
after service.  Therefore, since his opinion was based on 
facts not in evidence, we cannot afford it a high degree of 
probative value.

If it was Dr. Velez' intent to indicate that the inservice 
low back strain led to a bulging disc and later herniation, 
his failure to offer any medical support by way of facts or 
explanation for this theory renders his opinion less 
probative.  We have weighed Dr. Velez' opinion against the 
examination and opinion provided by the VA examiner.  There 
is no question in that case that all of the evidence was 
reviewed before the opinions were furnished.  Furthermore, 
the VA examiner provided dates and findings contained in the 
record, and verified by the Board, to support his conclusion.  
Therefore, the examination and opinions provided by the VA 
examiner are afforded a greater probative value than the bare 
conclusion offered by Dr. Velez.  Additionally, we are 
further persuaded by the VA Medical Center records and Dr. 
Ortiz' referral note that documented the onset of radiating 
back pain in 1999 after physical effort.  

As was documented by the VA examiner in July 1999, there are 
little or no subjective or objective findings that are 
attributable to the service connected condition, rather the 
current back disability is almost entirely the result of a 
nonservice connected condition.  Because the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided, the Board cannot assign a higher evaluation 
under the criteria for evaluating intervertebral 
intervertebral disc syndrome.  The preponderance of the 
evidence is against the claim for an increased rating for low 
back strain and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). It does not appear that 
the RO in this case expressly considered this regulation, 
however having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  In this regard, the 
Board finds that the schedular criteria and currently 
assigned evaluations for low back strain are adequate and he 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The preponderance of the 
evidence has established that by far the greater degree of 
his back disability is attributable to non-service connected 
causes.


ORDER

An increased rating for low back strain is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals


 

